378 So. 2d 104 (1979)
Pedro ALEJANO, Appellant,
v.
HARTFORD ACCIDENT AND INDEMNITY COMPANY, Appellee.
No. 79-437.
District Court of Appeal of Florida, Third District.
December 28, 1979.
*105 Kuvin, Klingensmith & Lewis and R. Fred Lewis, Genden & Bach, Miami, for appellant.
Talburt, Kubicki & Bradley and Betsey E. Hartley, Miami, for appellee.
Before PEARSON and HUBBART, JJ., and CHAPPELL, BILL G., Associate Judge.
PER CURIAM.
The final judgment appealed from is affirmed upon a holding that (a) an insurance company has no duty to explain uninsured motorist coverage to an insurance applicant unless the applicant asks for an explanation; Lopez v. Midwest Mutual Insurance Company, 223 So. 2d 550 (Fla.3d DCA 1969); Auto-Owners Ins. Co. v. Yates, 368 So. 2d 634 (Fla.2d DCA 1979); and (b) a party who signs his name to an instrument cannot deny its contents on the ground that he signed it without reading it unless he shows facts indicating circumstances which prevented his reading it. All Florida Surety Co. v. Coker, 88 So. 2d 508 (Fla. 1956); Allied Van Lines, Inc. v. Bratton, 351 So. 2d 344 (Fla. 1977). See also Sutton v. Crane, 101 So. 2d 823, 825 (Fla.2d DCA 1958).
Affirmed.